United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-2606
                                 ___________

J. D. Hill, former member of the Pulaski *
County Sheriff's Office, Pulaski County *
Regional Detention Facility,             *
                                         *
                    Appellant,           *
                                         *
       v.                                *
                                         * Appeal from the United States
Randy Johnson, Sheriff, Pulaski County;* District Court for the Eastern
Danny Bradley, Member of the Pulaski * District of Arkansas.
County Sheriff's Office; Carol Kimble, *
Member of the Pulaski County Sheriff's *       [UNPUBLISHED]
Office, Professional Standards Unit;     *
Michael Barkhurst, Member of the         *
Pulaski County Sheriff's Office; Lou     *
Hughes, Member of the Pulaski County *
Sheriff's Office,                        *
                                         *
                    Appellees.           *
                                   ___________

                           Submitted: January 25, 2000

                                Filed: February 15, 2000
                                 ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.
       In this appeal following remand, J. D. Hill appeals from the district court's order
dismissing Hill's 42 U.S.C. § 1983 action and denying his motion to amend the
complaint to assert new claims. Following careful review of the record and the parties'
briefs, we reject Hill's argument the district court abused its discretion in denying leave
to amend the complaint. Having decided in an earlier appeal to this court that the
sheriff and the other officers sued by Hill were entitled to qualified immunity, see Hill
v. Johnson, 160 F.3d 469, 472 (8th Cir. 1998), the district court lacked the authority
to grant the amendment sought by Hill. The district court's ruling is clearly correct and
we affirm without further discussion. See 8th Cir. R. 47B.

      We also deny Hill's motion to supplement the record on appeal.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-